Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 8, 2006                                                                                           Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  129453(88)(89)                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  CITY OF MT. PLEASANT,
            Petitioner-Appellant,
                                                           SC: 129453
  v                                                        CoA: 253744
                                                           MTT: 00-191496, 196247, 238596,
  STATE TAX COMMISSION,                                    240992, 240993, 240994, and 240995
             Respondent-Appellee.
  _______________________________


                On order of the Chief Justice, motions by petitioner appellant for extension
  of the page limit and extension of the time for filing its reply brief are considered and
  they are GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 8, 2006                        _________________________________________
                                                                               Clerk